Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment  
The amendment filed on 5/17/2021 has been entered. Claims 4-10 and 13-20 are canceled. Claims 1-3 and 11-12 are amended. Claims 1-3 and 11-12 are pending. The previous 112 (b) rejection of claim 1 is withdrawn due to the amendments, however, 112 (b) rejection of claim 2 remains. 

Response to Arguments
Applicant’s arguments have been fully considered but are moot, because new ground of rejection does not rely on combination of De Groot and Vesty for rejection of amended claims 1 and 11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2  and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites term “a vertically-facing surface of a plant substrate material” but it is not clear what a vertically-facing surface of a plant substrate material means that renders 
Claim 11, recites “an electronic receiver” but it is not clear which element is considered electronic receiver. As the specification uses different terminology for elements shown by drawings than the terms in the claims, it is not clear which element is considered “an electronic receiver”; if “electronic receiver” is the electronics station or only the antenna or other communication element or other circuits which receive electrical power, as such the scope of claim is indefinite. For the purpose of examination, examiner consider electronic systems including communication elements such as antenna as an electronic receiver that is in electrical communication with the sensor probe as “electronic receiver”. 
Claim 12 is rejected because of the dependency to claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Groot (US 20150369786,” De Groot”) and Richings (US 20160183484 A1, “Richings”).

 Regarding claim 1, De Groot in FIGs.1-3 discloses a plant substrate sensor station, comprising: a sensor housing (12) including: an outer surface (20 and 30) configured to contact a surface of a plant substrate material (56/50);  a sensor probe (16/18) extending from the outer surface of the sensor housing (20) and insertable into the surface of the plant substrate material (50); an electronics station configured to receive a signal from the sensor probe (16/18) and including a user interface device (not shown but described in ¶0058), a power source (28), and a network adapter (24/26); a wireless transceiver (14) electrically connected to the network adapter (24).



However, Richings in figures 1-3 teaches an electronics station 31 positioned in an electronics housing 30 spaced away and separate from the sensor housing 40; and a cable 50 electrically connecting the sensor housing 40 to the electronics station 31.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate electronic station from sensor housing with a cable as taught by Richings for Plant sensor station of De Groot. One of ordinary skill in the art would know it is safer to receive signals from the probes that sense the moisture in soil with minimum electrical connection with power sources. It makes system more reliable and lasting longer. Additionally/alternatively the single electronics and sensor housing of De Groot and the separate electronics housing and sensor housing of Richings are art-recognized equivalents.

Regarding claim 3, De Groot further discloses sensor probe (16/18) comprises an elongated sensor prong extending from the sensor housing (12) to penetrate the plant substrate material (material inside 56).
De Groot fails to disclose the prongs extending vertically. However, Examiner notes that the probes 16 and 18 of De Groot can be extend vertically to penetrate the plant substrate material 56, if the element 30 is supporting the side surface of the plant substrate material 56 and still De Groot’s plant substrate sensor station has same functionality of sensing moisture in different locations of soil. In other words, although De Groot’s probes are not disclosed in a vertical direction, this limitation is not a structure limitation, and rather an intended use and user 
Besides, Richings teaches vertically extending probes (in ¶0042 that probes are in three different sets of traces to be able to measure moisture level in different depths ranges and to make sure the water is delivered to a specific depth before the water is turned off or determine the moisture content in the particular soil zone such as root zone).
 Therefore, it would be obvious to one of ordinary skill in the art to extend De Groot’s probes vertically as taught by Richings. One of ordinary skill in the art would know for many applications it is important to know the level of moisture in different depths of soil or plant material (Richings-¶0042) and extending probes vertically makes the irrigation control more reliable and accurate.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Groot, Richings and Tong (US20190246582 A1, “Tong”).

Regarding claim 2, De Groot further discloses the sensor probe (16/18) extends into a space (inside 56) adjacent to a platform of the sensor housing (bottom surface 56), the space (inside 56) being configured to be occupied by the plant substrate material; the wireless transceiver (14/24/26) comprises an antenna (14) connected to the electronics station to transmit the signal from the sensor probe (16/18) ; and the power source (batteries 28) to provide power to the sensor probe (16/18), the electronics station, and the wireless transceiver, the power generator (28) being mounted to the electronics station, and configured to be laterally spaced away from a vertically-facing surface of the plant substrate material (bottom surface 56- housing 12 and electronic elements inside 12 are spaced away from bottom surface 56)) when the plant substrate material (inside 56) is mounted to the sensor housing (12).

Besides, Richings teaches vertically extending probes (in ¶0042 that probes are in three different sets of traces to be able to measure moisture level in different depths ranges and to make sure the water is delivered to a specific depth before the water is turned off or determine the moisture content in the particular soil zone such as root zone).
 Therefore, it would be obvious to one of ordinary skill in the art to extend De Groot’s probes vertically as taught by Richings. One of ordinary skill in the art would know for many applications it is important to know the level of moisture in different depths of soil or plant material (Richings-¶0042) and extending probes vertically makes the irrigation control more reliable and accurate.
Therefore, it would be obvious to one of ordinary skill in the art to extend De Groot’s probes vertically as taught by Richings. One of ordinary skill in the art would know for many applications it is important to know the level of moisture in different depths of soil or plant material and extending probes vertically makes the irrigation control more reliable and accurate.

De Groot fails to disclose the power source comprises a renewable power generator.
Tong teaches the renewable generator (FIG.1 and ¶0092 solar panel 30 charge the battery 261 and supply power to the growing box 20).
.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Groot (US 20150369786,” De Groot”) and De Groot2 (US 20160143228 A1, “De Groot2”).

Regarding claim 11, De Groot in FIGs.1-3 discloses a plant substrate sensor station, comprising: a base platform (bottom surface 56), wherein a plant substrate material (plant material inside 56) is contactable by the base platform (bottom surface of 56) while the plant substrate material (inside 56) is in a substrate support zone (the volume enclosed by 56) adjoining the base platform (bottom surface 56); a sensor probe (16/18) mounted (extending into 56, therefore mounted) to the base platform (bottom surface 56) , the sensor probe (16/18) having an elongated transducer into the substrate support zone (the volume enclosed by 56) ; and an electronic receiver (24/26/14) in electrical communication with the sensor probe (16/18)
De Groot fails to the sensor probe having an elongated transducer extending perpendicular to the base platform and vertically into the substrate support zone and an electronic receiver connectable to store or transmit data received from a second plant substrate sensor station.
De Groot2 in Fig.11 teaches an electronic receiver in electrical communication with the sensor probe and connectable to store or transmit data received from a second plant substrate sensor station (¶0141 and FIG.11 shows plurality of plant substrate sensor stations 1101 and receive 1102 and communicating wirelessly in a network).

De Groot fails to disclose the sensor probe having an elongated transducer extending perpendicular to the base platform and vertically into the substrate support zone. However, Examiner notes that the probes 16 and 18 of De Groot can be extend vertically to penetrate the plant substrate material 56, if the element 30 is supporting the side surface of the plant substrate material 56 and still De Groot’s plant substrate sensor station has same functionality of sensing moisture in different locations of soil. In other words, although De Groot’s probes are not disclosed in a vertical direction, this limitation is not a structure limitation, and rather an intended use and user can use De Groot’s sensor housing 12 vertically without having any impact on any of capabilities of the system.

Regarding claim 12, De Groot fails to disclose the electronic receiver is connectable to an external network location separate from the second plant substrate sensor station.

However, De Groot2 De Groot2 in Fig.11 teaches the electronic receiver is connectable to an external network location separate from the second plant substrate sensor station.

The reasons for combining and motivation are the same as recited in the rejection of claim 11.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856